—Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered August 9, 1994, convicting him of criminal possession of a weapon in the second degree, criminal trespass in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the hearing court erred by denying suppression of the showup identifications that were made by two witnesses near the scene of the crime. While simultaneous showup procedures are generally disfavored (see, People v Adams, 53 NY2d 241), they are permissible when, as in this case, they are employed in close spatial and temporal proximity to the commission of the crime for the purpose of securing a prompt and reliable identification (see, People v Love, 57 NY2d 1023; People v Burns, 133 AD2d 642). Moreover, the trial court properly precluded the defendant from cross-examining two police officers as to his alleged exculpatory statement made after his arrest when the People did not offer the defendant’s statement into evidence (see, People v Dlugash, 41 NY2d 725; People v Oliphant, 201 AD2d 590). Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.